Title: Deposition of Richard Price in Jefferson v. Michie, 20 September 1814
From: Price, Richard
To: 


          
            The deposition of Richard Price taken at the house of John Watson in the town of Milton on the 20h day of September 1814 in a suit depending in the County Court of Albemarle in Chancery between Thomas Jefferson Complainant and David Michie Deft under a Commission to us directed.
            The deponent being first sworn on the holy evangelist deposeth and saith that some time in the  spring of 1804 he saw John Henderson son of Bennett Henderson in the town of milton in possession of an instrument of writing under which he claimed the right of Conducting a mill race through the dower land of his mother Elizabeth Henderson adjoining the town of milton That the deponent mentioned to the said John that she he should be ashamed to produce such an instrument in Court the same being interlined in the most obligatory part, particularly that part under which he claimed the right of Conducting
			 a mill race through said Mrs Hendersons dower land: the said John replied that the Conveyance was interlined before signed, and the deponent observed that a note of the interlineation was made at the bottom of said writing.
            The Deponent having been asked whether he believed that the instrument he saw in possession of John Henderson was realy and bona fide executed by Mrs Henderson in the manner & form in which he saw it?
            Answers that he doth not actually know whether the interlineation was made before or after the instrument was executed by Mrs Henderson but believes it was afterwards and therefore he made the aforesaid observation—Having been asked whether from his acquaintance with the actions character &
			 principles of the
			 said John Henderson, he believed him Capable of an act like the one imputed to him by the former question? Answers that he hath been acquainted with the said John Henderson twelve years and doth think him Capable of Committing such an act.
            Having been asked what is the general opinion so far as it has reached him of the Correctness and fair dealing of the said John between man & man Saith that so far as the acts of the said John have Come to his knowledge they have not been fair, and it is a general opinion that they have not been fair.
            Having been asked whether he was positive as to the time when he saw the said John in the possession of the instrument relating to the mill race? Sayeth that it was in the spring of the year 1804 to the best of his recollection and of this he is pretty Certain but not
			 positive.
            Having been asked whether it was before or since he heard of the Controversy which had taken place between Craven Peyton & the sd John relative to the mill site & race that he saw the said paper in possession of the said John? Says that it was since, for the Conversation was brought up by talking of which had the better right.
            Having been asked whether he had given an opinion at that time or at any time before his first deposition was taken on this subject as to which had the better right? says he never had.
            Having been asked whether he had not had many disputes both in & out of Court with the said John? and whether he did not entertain a strong enmity against him? Saith that he hath had many disputes with the said John in and out of Court but at this time hath no animosity against him whatsoever.
            Having been asked whether Kemp Catlett was a subscribing witness to the paper before mentioned relating to the mill race? Answers that he was. Having been asked about his disputes with the said John and whether he believed that
			 he has had disputes of the Same nature with his own, with most men who have had much dealing with him? Answered that he was had with a good many as he believed.
            Having been asked whether he had any Conversation with Kemp Catlett who is said to be a witness to the aforesd instrument about the same, and what was that Conversation? Answered that he had at the time the said Jno showed the instrument; and the sd Catlett said he did not know whether it was interlined or not, at the time he signed as a witness.
            Having been asked whether he was Certain that the instrument of writing before alluded to was signed by Elizabeth Henderson, and from his view of it at the time, if it might not have been signed by
			 James Henderson, or some other member of the family? Answered that he believed that Mrs Hendersons name was to it but who signed it he Could not tell.
            Having been asked whether he believed that the writing before alluded to was a Copy or the original paper, or whether the said John told him it was a Copy? Says that he believes the instrument produced by the said John was the original as the name of Kemp Catlett who was a witness thereto appeared to be in his own hand writing, and the said John did not say it was a Copy.
            Having been asked whether he knew the date of the instrument aforesaid and whether he knew it was the same which is said to be lost? Answers that he does not—And further this deponent saith not.
            Richd Price
          
          
            Albemarle County to wit
            The before going deposition taken and sworn to in due form before us this 20h of Sept 1814
            
              
                Jno Watson
              
              
                Jas Old
              
            
          
        